Citation Nr: 0819107	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-23 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant's spouse had qualifying service to 
establish basic legal entitlement to VA nonservice-connected 
death pension benefits.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The decedent served with the Philippine Commonwealth Army 
from December 1941 to May 1942, and with the Philippine 
Guerilla and Combination Service from April 1943 to April 
1946.  He died in November 1990.  The appellant is the 
decedent's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The decedent served with the Philippine Commonwealth Army 
from December 1941 to May 1942, and with the Philippine 
Guerilla and Combination Service from April 1943 to April 
1946.  


CONCLUSION OF LAW

The appellant is not eligible for nonservice-connected VA 
death pension benefits. 38 U.S.C.A. § 107(a) (West 2002); 38 
C.F.R. § 3.40 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code. 38 U.S.C.A.  § 107(a); 38 C.F.R. §§ 3.40, 3.41.  

In other words, the law provides that nonservice-connected 
death pension benefits are not available to surviving spouse, 
who served in the recognized guerrilla forces or the 
Philippine Army.

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

The service department verified that the veteran had service 
with the Philippine Commonwealth Army from December 1941 to 
May 1942, and with the Philippine Guerilla and Combination 
Service from April 1943 to April 1946.  The law specifically 
excludes such service for purposes of entitlement to 
nonservice-connected death pension benefits.  Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (per curiam).  Consequently, 
the Board finds that there is no legal basis on which the 
appellant's claim can be based.  As the law and not the 
evidence is dispositive, the claim is denied because of lack 
of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.

The Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  The only issue before the Board is whether the 
appellant's deceased husband had qualifying service to 
establish eligibility for VA benefits.  The record includes 
service department verification of the appellant's husband's 
service.  Because qualifying service and how it may be 
established are outlined in statute and regulation and 
because service department certifications of service are 
binding, the Board's review is limited to interpreting the 
pertinent law and regulations.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  The 
VCAA does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231- 32 (2000).

Nonetheless, a June 2005 letter provided the appellant notice 
of the threshold requirement for VA death benefits that the 
person on whose service a claim for such benefits is filed 
must have had qualifying service, advised her how service 
could be established, advised her how VA would assist her in 
developing her claim, and advised her what evidence she 
should submit.

ORDER

Nonservice-connected death pension benefits are denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


